UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-21803 THE CAMPBELL MULTI-STRATEGY TRUST (Exact name of the registrant as specified in charter) 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Address of principal executive offices)(Zip code) Theresa D. Becks Campbell & Company Investment Adviser LLC 2850 Quarry Lake Drive Baltimore, Maryland 21209 (Name and address of agent for service) Registrant’s telephone number including area code: (800) 698-7235 Date of fiscal year end:December 31, 2011 Date of reporting period:June 30, 2011 Item 1. Reports to Shareholders The Campbell Multi-Strategy Trust Semi-Annual Report (Unaudited) June 30, 2011 The Campbell Multi-Strategy Trust Table of Contents Section A Letter to Our Shareholders I Financial Statements Condensed Schedule of Investments II Statement of Assets and Liabilities III Statement of Operations IV Statements of Changes in Shareholders’ Capital (Net Assets) V Financial Highlights VI Notes to Financial Statements VII Approval of Advisory Agreement VIII Dear Shareholder, As we begin the second half of 2011, it is timely not only to recap the state of markets and performance at Campbell, but also to reflect on the state of our business as a whole. At the end of this year, Campbell will proudly celebrate its 40th year. Today, Campbell employs 150 people and manages $3 billion in assets for both private and institutional clients globally across a broad portfolio of liquid financial and commodity instruments. Our business is complex and requires ongoing investment in infrastructure, technology and, most importantly, people. As such, it is my pleasure to welcome Steve Roussin to the management team at Campbell. Steve joined us in June as President, following a 25 year career most recently with UBS and NY Life, and will assist me with the day-to-day management of the firm. I continue in my role as CEO, but welcome Steve’s energy, enthusiasm and experience. Expansion of the management team is just one part of our long-term business model. We continue to recruit talented mathematicians, scientists and critical thinkers to help the firm maintain a healthy blend of innovation and creativity based on sound investment principles that have stood the test of time. Some variables, like volatility and correlation structure, change rapidly because they are driven by the speed of information being disseminated into the markets. Other elements that contribute to the occurrence of price trends, like the complex combination of human behavioral factors, barely change at all. Our job is to attempt to balance a robust investment hypothesis with the ability to capture opportunities that occur in a scientifically sound yet dynamic way. That is our business, and with global uncertainty on the rise, our unwavering commitment to a strong, systematic discipline helps us to maintain a well-balanced, well-diversified methodology, portfolio and risk posture. During the first half of 2011, the market experienced several periods of unexpected volatility, which translated into sharp price reversals, making it difficult to turn short-term profits into long-term gains. The combination of unrest in the Middle East/North American (MENA) region, the destruction of the earthquake in Japan, and continued economic weakness of several European nations caused dramatic short term increases in volatility. While most of these events began in the first quarter, uncertainty continued throughout the first half of the year as the U.S. Federal Reserve promised continued low interest rates, the European Central Bank attempted to fight inflation, and speculation surrounding the end of the U.S. Quantitative Easing program (QE2) took center stage. Performance of the Campbell Multi-Strategy Trust After a gain of 17.40% in 2010, the Trust’s performance was slightly negative for the six months ended June 30, 2011. The loss of (2.70)%was primarily attributed to poor performance in the equity indices and commodities sectors. The Trust’s overall loss was dampened by gains in the fixed income, foreign exchange and equity long/short trading sectors. I - 1 Equity Indices Equity Indices trading produced gains in the first two months of 2011, fueled by improving macroeconomic data. Global stock markets were extremely volatile in March as the MENA unrest and Europe’s sovereign debt crisis both worsened prior to the crisis in Japan. These unexpected events caused a significant reversal of trends and led to losses in the sector. In April, the Trust generally increased its net long exposure as bullish trends reasserted themselves following a chaotic March, providing a slight gain. The second quarter closed with two months of negative performance as stock markets around the world declined on Greek debt concerns and weak economic data, making Equity Indices the worst performing sector for the Trust in the first half of 2011. Commodities In January, most energy contracts exploded to 24 month highs on strong global demand. In February, geo-political concerns, centering on the growing MENA populist uprising, overwhelmed commodity markets. This regional tension generated significant price movements in the energy sector fueling gains for the Trust. Precious metals, including gold and silver, were also strong contributors, along with soft commodities such as cotton and coffee. In March, risk-aversion-based gains from long positions in energies and precious metals were not enough to overcome losses in nickel, copper and corn. In April, commodity trading produced substantial gains as geo-politics contributed to a strong rally in the petroleum complex. Precious metals were also solid performers as silver came close to its all-time high. In May, losses were suffered as commodities sold off aggressively during the first week of the month when speculators grew increasingly nervous about the end of QE2. Commodity trading remained difficult in June, particularly in the energy complex, as prices continued to fall from late April/early May highs. June’s losses contributed to a year-to-date loss in the sector. Foreign Exchange Currency trading in January proved difficult as the Trust’s short position in the U.S. Dollar generated losses as emerging market risk aversion was prompted by the Egyptian anti-government protests. While some of the major currencies rallied during February, others like the New Zealand Dollar fell dramatically on the devastation of a massive earthquake in the Christchurch region. In the aggregate, currency trading was marginally positive on the month. The challenges continued in March as Central Banks intervened in response to excess volatility and disorderly movements in exchange rates. In particular, the Trust’s short position in the Japanese Yen suffered as a result of the repatriation of Yen back to Japan. I - 2 In April, the Trust recorded solid gains, particularly against the Swiss Franc and commodity-linked currencies such as the Australian Dollar and the New Zealand Dollar, despite the U.S. Dollar Index experiencing its largest monthly decline since September of last year. In May, losses were recorded as the U.S. Dollar rallied against most major currencies. The Trust's long Euro position produced the biggest currency loss, as the European Central Bank disappointed expectations of rate hikes at its May policy meeting. In June, foreign exchange markets were largely unchanged, despite a rollercoaster of headlines that caused the currency markets to fluctuate intra-month. Overall, the Foreign Exchange sector was the second best performer for the Trust in the first half of 2011. Fixed Income First quarter trading was negative as price action was choppy across the globe. In the second quarter, the U.S. Federal Reserve continued to promise an “extended period” of low interest rates and earnings season got off to a good start. While April yielded flat results, May produced strong positive results, helping to mitigate losses in riskier assets as the flight-to-quality theme was dominant in May. As the second quarter came to a close, risky assets rallied and bond prices fell across the globe after the austerity package in Greece was finally passed. Even with June’s negative performance, the Fixed Income sector was positive year-to-date. Equity Long/Short Equity Long/Short trading was the best performing sector for the Trust during the first half of 2011 contributing close to 3%. In each of the months in the first quarter, gains were recorded. April trading was slightly negative as the Trust’s U.S. model losses outweighed the gains realized in the Japanese markets. May was also negative as the statistical model in Japan suffered losses, outweighing the gains posted from U.S. trading. June finished the quarter with additional gains, helping to dampen losses in the Trust overall. In sum, maintaining a stable and disciplined risk posture has enabled our portfolio to weather high volatility and sharp sector reversals thus far in 2011. 2011 has not disappointed in its ability to shock and awe the financial markets. Yet, in the midst of this global instability, our investment thesis remains constant. We maintain our commitment to a disciplined and systematic approach, a healthy and relatively stable risk posture, and diversification wherever it makes sense. Thank you for your trust and confidence, Theresa D. Becks Chief Executive Officer I - 3 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value INVESTMENT SECURITIES Common Stocks (United States) Consumer Discretionary Walt Disney Company $ % Williams-Sonoma Inc $ % Other $ % Total Consumer Discretionary $ % Consumer Staples Altria Group Inc $ % Other $ % Total Consumer Staples $ % Energy Devon Energy Corp $ % Whiting Petroleum Corp * $ % Other $ % Total Energy $ % Financials First Niagara Financial Group Inc $ % Other $ % Total Financials $ % Health Care Express Scripts Inc * $ % United Therapeutics Corp * $ % Other $ % Total Health Care $ % Industrials Deere & Co $ % Equifax Inc $ % Manpower Inc $ % Other $ % Total Industrials $ % Information Technology VeriSign Inc * $ % Other $ % See Accompanying Notes to Financial Statements. II - 1 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Total Information Technology $ % Materials Silgan Holdings Inc $ % Other $ % Total Materials $ % Telecommunication Services $ % Utilities PG&E Corp $ % Other $ % Total Utilities $ % Total Common Stocks (United States) $ % (cost - $48,046,482) Common Stocks (Non-United States) Bermuda Financials PartnerRe Ltd $ % Other $ % Total Financials $ % Brazil Industrials $ % Utilities $ % Total Brazil $ % Canada Consumer Discretionary $ % Energy $ % Financials $ % Health Care $ % Information Technology $ % See Accompanying Notes to Financial Statements. II - 2 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Materials $ % Total Canada $ % Great Britain Consumer Staples $ % Hong Kong Telecommunication Services $ % India Industrials Tata Motors Ltd Adr $ % Ireland Health Care $ % Industrials $ % Total Ireland $ % Israel Information Technology $ % Japan Consumer Discretionary Nissan Motor $ % Suzuki Motor $ % Yamaha Motor* $ % Other $ % Total Consumer Discretionary $ % Consumer Staples $ % Energy $ % Financials $ % Health Care Takeda Pharmaceutical $ % Other $ % Total Health Care $ % See Accompanying Notes to Financial Statements. II - 3 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Industrials Marubeni $ % Other $ % Total Industrials $ % Information Technology $ % Materials Nitto Denko $ % Other $ % Total Materials $ % Telecommunication Services NTT Docomo Inc $ % Other $ % Total Telecommunication Services $ % Utilities $ % Total Japan $ % Netherlands Consumer Staples $ % Industrials $ % Information Technology $ % Total Netherlands $ % People's Republic Of China Consumer Discretionary $ % Information Technology $ % Total People's Republic Of China $ % Peru Materials $ % Singapore See Accompanying Notes to Financial Statements. II - 4 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Information Technology $ 0.07 % South Africa Materials $ 0.38 % South Korea Information Technology $ 0.16 % Switzerland Industrials $ 0.09 % Total Common Stocks (Non-United States) $ 24.20 % (cost - $30,086,889) United States Government Securities** Maturity Face Value Maturity Rate Description $ 09/08/2011 U.S. Treasury Bills (cost, including accrued interest, - $11,999,887) $ % Total investment securities $ 72.25 % (cost - $90,133,258) PURCHASED OPTIONS ON FORWARD CURRENCY CONTRACTS Description Purchased options on forward currency contracts $ 0.26 % (premiums paid - $249,972) WRITTEN OPTIONS ON FORWARD CURRENCY CONTRACTS Description Written options on forward currency contracts $ ) (0.10) % (premiums received - $125,997) See Accompanying Notes to Financial Statements. II - 5 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value FUTURES CONTRACTS PURCHASED Description Agricultural $ ) )% Energy $ % Long-term interest rates $ ) )% Metals $ ) % Short-term interest rates $ ) )% Stock indices $ % Net unrealized loss on futures contracts purchased $ ) )% FUTURES CONTRACTS SOLD Description Agricultural $ % Energy $ ) )% Metals $ ) )% Short-term interest rates $ ) )% Stock indices $ ) )% Net unrealized loss on futures contracts sold $ ) )% Net unrealized loss on futures contracts $ ) )% LONG FORWARD CURRENCY CONTRACTS Description Euro, Maturity Date 9/21/11 $ % Other long forward currency contracts $ % Total long forward currency contracts $ % SHORT FORWARD CURRENCY CONTRACTS Description Euro, Maturity Date 9/21/11 $ ) )% Other short forward currency contracts $ ) )% Total short forward currency contracts $ ) )% Net unrealized loss on forward currency contracts $ ) )% See Accompanying Notes to Financial Statements. II - 6 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value INVESTMENT SECURITIES SOLD SHORT Common Stocks (United States) Consumer Discretionary Harley Davidson Inc $ % Johnson Controls Inc $ % Lifetime Fitness *** $ % O Reilly Automotive Inc *** $ % Starbucks Corp $ % Other $ % Total Consumer Discretionary $ % Consumer Staples Hansen Naturals Corp *** $ % Other $ % Total Consumer Staples $ % Energy Barrett Bill Corp *** $ % Cabot Oil & Gas Corp $ % Other $ % Total Energy $ % Financials Cash America International Inc $ % Other $ % Total Financials $ % Health Care Acorda Therapeutics Inc *** $ % Affymetrix Inc *** $ % Forest Laboratories Inc. *** $ % Other $ % Total Health Care $ % Industrials BE Aerospace Inc *** $ % Clarcor Inc $ % Goodrich Corp $ % L-3 Communications Holdings Inc $ % See Accompanying Notes to Financial Statements. II - 7 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Northrop Grumman Corp $ % Precision Castparts Corp $ % Robbins & Myers Inc $ % Shaw Group Inc *** $ % Simpson Manufacturing Inc $ % Other $ % Total Industrials $ % Information Technology Microsoft Corp $ % Other $ % Total Information Technology $ % Materials Ecolab Inc $ % HB Fuller Co $ % Other $ % Total Materials $ % Telecommunication Services $ % Utilities Exelon Corp $ % Other $ % Total Utilities $ % Total Common Stocks (United States) $ % (proceeds - $45,664,616) Common Stocks (Non-United States) Bermuda Energy $ % Financials $ % Information Technology $ % Total Bermuda $ % Brazil Financials $ % See Accompanying Notes to Financial Statements. II - 8 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Materials $ % Telecommunication Services $ % Total Brazil $ % Canada Consumer Discretionary $ % Energy $ % Financials $ % Industrials $ % Materials Kinross Gold Corp $ % Other $ % Total Materials $ % Telecommunication Services $ % Total Canada $ % Columbia Financials $ % Germany Industrials $ % Great Britain Telecommunication Services $ % Greece Industrials $ % India Financials $ % Ireland Industrials $ % See Accompanying Notes to Financial Statements. II - 9 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Japan Consumer Discretionary $ % Consumer Staples $ % Energy $ % Financials $ % Health Care $ % Industrials $ % Information Technology $ % Materials $ % Utilities $ % Total Japan $ % Jersey Materials $ % Luxembourg Materials $ % Mexico Consumer Discretionary Grupo Televisa S.A. Adr $ % Consumer Staples $ % Telecommunication Services $ % Total Mexico $ % Netherlands Energy $ % Information Technology $ % See Accompanying Notes to Financial Statements. II - 10 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value Total Netherlands $ % Panama Industrials $ % People's Republic Of China Energy $ % Financials $ % Information Technology $ % Total People's Republic Of China $ % Puerto Rico Financials $ % South Africa Information Technology $ % Materials $ % Total South Africa $ % South Korea Materials $ % Sweden Information Technology $ % Taiwan, Republic Of China Information Technology $ % Telecommunication Services $ % Total Taiwan, Republic Of China $ % Total Common Stocks (Non-United States) $ % (proceeds - $31,204,168) Total investment securities sold short $ % (proceeds - $76,868,784) See Accompanying Notes to Financial Statements. II - 11 THE CAMPBELL MULTI-STRATEGY TRUST CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2011 (UNAUDITED) Shares Value ($) % of Net Asset Value * Non-income producing security. ** Pledged as collateral for the trading of options on forwards. *** Security did not pay a dividend during the previous twelve months. Adr American Depository Receipt See Accompanying Notes to Financial Statements. II - 12 THE CAMPBELL MULTI-STRATEGY TRUST STATEMENT OF ASSETS AND LIABILITIES JUNE 30, 2011 (Unaudited) ASSETS Investment in securities, at value (cost $90,133,258) $ Options purchased, at fair value (premiums paid - $249,972) Cash deposits with custodian* Cash deposits with securities broker** Restricted cash deposits with futures broker Cash deposits with forwards broker Cash Receivable for securities sold Dividends receivable Interest receivable Prepaid expenses Total assets LIABILITIES Securities sold short at value (proceeds - $76,868,784) $ Options written at fair value (premiums received - $125,997) Net unrealized loss on open futures contracts Net unrealized loss on open forward currency contracts Payable for securities purchased Accounts payable Accrued commissions and other trading fees on open futures, forward currency and options on forward currency contracts Securities brokerage fees payable Dividends payable Redemptions payable Trading management fee payable Sales fee payable Offering costs payable Total liabilities NET ASSETS $ SHAREHOLDERS' CAPITAL (Net Assets) 101,236.245 shares outstanding at June 30, 2011; unlimited shares authorized $ Total shareholders’ capital (Net Assets) (equivalent to $1,252.32 per share based on 101,236.245 shares outstanding) $ * - including foreign currency valued at $16,535,748 with a cost of $16,519,325 with custodian. ** - including foreign currency valued at $(15,310,232) with a cost of $(15,298,460) with securities broker. See Accompanying Notes to Financial Statements. III THE CAMPBELL MULTI-STRATEGY TRUST STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) INVESTMENT INCOME Dividend income (net of foreign withholding taxes of $18,489) $ Interest income Total income EXPENSES Sales fee Trading management fee Dividends on securities sold short Stock loan fees Professional fees Offering costs Custodian fees Trustees’ fees Total expenses Net investment loss ) REALIZED AND UNREALIZED GAIN (LOSS) FROM INVESTMENTS Net realized gain (loss) from investments: Investment securities trading and foreign currency, net Gain on securities sold short and foreign currency Loss from option contracts purchased ) Gain from option contracts written Futures trading, net ) Forwards trading, net Total net realized gain from investments Net change in unrealized appreciation (depreciation) of investments: Investment securities trading and foreign currency Gain on investment securities sold short and foreign currency Loss from option contracts purchased ) Gain from option contracts written Futures trading, net ) Forwards trading, net ) Net change in unrealized appreciation (depreciation) of investments ) Net realized and unrealized loss from investments ) Net decrease in net assets from operations $ ) See Accompanying Notes to Financial Statements. IV THE CAMPBELL MULTI-STRATEGY TRUST STATEMENTS OF CHANGES IN SHAREHOLDERS’ CAPITAL (NET ASSETS) FOR THE SIX MONTHS ENDED JUNE 30, 2011 AND THE YEAR ENDED DECEMBER 31, 2010 (Unaudited) Total Number of Shares Shareholder's Capital (Net assets) Balances at January 1, 2010 $ Increase (decrease) in net assets from operations: Net investment loss ) Net realized gain from investments Net change in unrealized appreciation of investments Increase in net assets from operations Capital transactions: Shareholder subscriptions Shareholder redemptions ) ) Total capital transactions ) ) Balances at December 31, 2010 Increase (decrease) in net assets from operations: Net investment loss ) Net realized gain from investments Net change in unrealized (depreciation) of investments ) Decrease in net assets from operations ) Capital transactions: Shareholder subscriptions Shareholder redemptions ) ) Total capital transactions Balances at June 30, 2011 $ See Accompanying Notes to Financial Statements. V THE CAMPBELL MULTI-STRATEGY TRUST FINANCIAL HIGHLIGHTS (UNAUDITED) The following information presents per share operating performance data and other supplemental financial data for the period ended June30, 2011 and for the years ended December 31, 2010, 2009, 2008, 2007 and 2006. This information has been derived from information presented in the financial statements. Per Share Performance (for a share outstanding throughout the entire period) For the Period Ended June 30, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, For the Year Ended December 31, Net asset value per share, beginning of period $ Income (loss) from operations: Net realized and unrealized gain (loss) on investment transactions (1) ) ) Net investment income (loss) (1) Total income (loss) from investment operations ) Net asset value per share at end of period $ Total Return )% % )% % )% )% Total Return prior to performance fee )% % )% % )% )% Supplemental Data Net Assets at the end of period $ Ratios to average net asset value: Net expenses prior to performance fee (3), (4) % Performance fee (5) % Net expenses (3), (4) % Net investment income (loss) (3), (4) )% )% )% )% % )% Portfolio turnover rate (2), (4) % Total returns are calculated based on the change in value of a share during the period. An individual shareholder's total returns and ratios may vary from the above total returns and ratios based on the timing of additions and redeptions See Accompanying Notes to Financial Statements. VI - 1 THE CAMPBELL MULTI-STRATEGY TRUST FINANCIAL HIGHLIGHTS (Unaudited) Net investment income (loss) per share is calculated by dividing the net investment income (loss) by the average number of shares outstanding during the period. Net realized and unrealized gain (loss) on investment transactions is a balancing amount necessary to reconcile the change in net asset value with the other per share information. Applies only to the equities portion of the portfolio. (3) Such percentages are after the waived trading management fee. The Advisor voluntarily waived its trading management fee equal to 2.01% of average net assets for the year ended December 31, 2008 and a portion of its trading management fee equal to 0.60% of average net assets for the year ended December 2007. Annualized for the period ended June 30, 2011. Not annualized. See Accompanying Notes to Financial Statements. VI - 2 THE CAMPBELL MULTI-STRATEGY TRUST NOTES TO FINANCIAL STATEMENTS JUNE 30, 2011 (Unaudited) Note 1.
